Citation Nr: 0817840	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-17 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for service connection for the cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending in 
January 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in February 2006, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in May 2006.   

The Board notes that the appellant requested a hearing before 
the Board in her May 2006 substantive appeal.  However, she 
withdrew that request by way of a May 2007 correspondence.  


FINDINGS OF FACT

1.  By rating decision in June 2004, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death; the appellant did not initiate an appeal by 
filing a notice of disagreement.  

2.  Evidence received since the June 2004 rating decision 
does not, by itself or in conjunction with the evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.  
 

CONCLUSIONS OF LAW

1.  The June 2004 rating decision that denied a service 
connection claim for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002).  

2.  Evidence received since the June 2004 rating decision is 
not new and material; accordingly, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated July 2005.                                                                         

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
application to reopen the previously denied claim was denied.  
Accordingly, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Nonetheless, the RO provided the 
appellant with a January 2008 correspondence that fully 
complied with Dingess.   

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the veteran's claims 
file; and the appellant has not contended otherwise.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in December 
2005.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The Board believes that the December 2005 
notice constituted adequate notice to the appellant.   

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

By rating decision in June 2004, the RO denied a claim for 
service connection for the cause of the veteran's death.  The 
record shows that the veteran failed to file a notice of 
disagreement to initiate an appeal.  The June 2004 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  A 
claim which is the subject of a prior final determination is 
not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (2007) (which define 
"new and material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

When the RO denied the claim in June 2004, the evidence 
included the veteran's service medical records; his personnel 
records; his death certificate reflecting that he died on 
November [redacted], 2003 with the cause of death listed as acute on 
top of chronic respiratory failure (antecedent cause was 
severe pneumonia; and underlying causes were chronic 
obstructive pulmonary disease and chronic bronchitis); post 
service medical records from Subic Bay Naval Hospital dated 
September 1978 to July 1992; and treatment records from Total 
Life Care Medical Center dated November 2003.  

The RO denied the claim in June 2004 because the evidence 
failed to show that the cause of the veteran's death was in 
any way related to service.  The veteran was not service 
connected for any disability at the time of his death.  There 
were no findings in the service medical records that were 
attributed to any of the conditions listed on the death 
certificate.  The post service medical records reflected that 
the veteran incurred chronic obstructive pulmonary disease 
(COPD) years after service.  There was no competent medical 
evidence that provided a causal nexus to any in-service 
findings.  

The only evidence submitted since the June 2004 decision is a 
report of medical history (which was already considered as 
part of the veteran's service medical records) and a copy of 
the veteran's form DD 214 (which was already considered as 
part of the veteran's personnel file).  Since this evidence 
was already considered by the RO at the time it rendered its 
June 2004 rating decision, the recently submitted evidence is 
neither new nor material.

At this point the Board acknowledges that a veterans benefit 
award made pursuant to a new law or regulation will not be 
considered an award made pursuant to a reopened claim, even 
where there is a prior final denial.  Williams v. Principi, 
15 Vet.App. 189 (2001).  

However, this is not a situation where there has been a new 
law or regulation since the prior final denial.  In this 
case, the appellant has merely argued a theory of entitlement 
regarding service connection which she had not expressly 
argued before.  Since the June 2004 RO rating decision, she 
now argues that the veteran's cause of death should be 
service connected because he was exposed to Agent Orange 
while in Vietnam; and that his cause of death (specifically 
bronchitis) should be presumptively service connected under 
38 C.F.R. 3.309(e).  The Board acknowledges that according to 
the veteran's service records, he served in the Republic of 
Vietnam during the Vietnam Era, therefore, his exposure to 
toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.  
The presumptive diseases listed under 39 C.F.R. § 3.309(e) 
are:  Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); Type II diabetes 
mellitus, and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  None of 
the conditions listed on the veteran's death certificate are 
included under the provisions of 38 C.F.R. 3.309(e), and 
there is otherwise no suggestion in the evidence that the 
veteran suffered from any of these listed disorders. 

In its December 2005correspondence to the appellant, the RO 
specifically informed her that "chronic bronchitis is not 
considered a presumptive condition for veterans exposed to 
Agent Orange."  As such, the cause of the veteran's death 
cannot be service connected on a presumptive basis.  

The Board finds that the appellant has not submitted any new 
evidence since the June 2004 denial.  The Board declines to 
view the appellant's mere assertion of a new theory of 
entitlement (without more) as raising a reasonable 
possibility of substantiating the claim.  The prior claim was 
denied because there was no medical evidence that the 
veteran's fatal conditions were caused by his active duty 
service.  VA is under an obligation to consider all theories 
of entitlement raised by the record, and the Board must 
assume that the RO would have addressed the possibility of 
death related to disability due to herbicide exposure if 
there was any evidence suggesting such a possibility in 2004.  
There is still no medical evidence suggesting such a 
conclusion.  In fact, there has been no new medical evidence 
at all.  

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for the 
cause of the veteran's death.    


ORDER

As new and material evidence has not been received, the claim 
of service connection for the cause of the veteran's death is 
not reopened.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


